Exhibit 10.4
 
AMENDMENT NO. 1 TO AMENDED AND
RESTATED 1994 EMPLOYEE STOCK PURCHASE PLAN




This Amendment ("Amendment") is hereby adopted by the Board pursuant to Section
15 of the Amended and Restated 1994 Employee Stock Purchase Plan (the
"Plan").  Capitalized terms not defined herein shall have the meaning provided
in the Plan.
 
R E C I T A L S
 
A.  
WHEREAS, pursuant to an Agreement and Plan of Merger ("Merger Agreement")
between the Company and an affiliate of T. H. Lee (the "Buyer"), the Company and
Buyer have agreed to:

 
1.  
Suspend the Plan as of the date of the Merger Agreement (the “Execution Date").

 
2.  
Accept no further payroll deductions from any Employees, including current
Participants, after the Execution Date.

 
3.  
Start no further Offering Periods after the Execution Date.

 
4.  
Purchase no more shares of Common Stock with Participant Contributions after the
Execution Date.

 
5.  
Return all Participant Contributions not yet used to purchase Common Stock to
Participants.

 
6.  
Terminate the Plan effective as of the Effective Date (as defined in the Merger
Agreement), and

 
7.  
Continue the payment of Matching Contributions notwithstanding the termination
of the Plan.

 
NOW, THEREFORE, the Board hereby adopts the following amendment to the Plan:
 
1.  
Section 15 of the Plan is hereby amended to read as follows:

 
"15.           Amendment, Suspension and Termination of Plan.  This Plan may be
amended, suspended or terminated by the Board at any time and such amendment,
suspension or termination shall be communicated in writing to all Participants
as soon as practical after the date of such Board action.  If the Plan is
suspended, (a) no payroll deductions after the effective time of the suspension
will be made, (b) all Participant Contributions not used to purchase shares of
Common Stock prior to the effective time of the suspension shall be returned to
the Participants, without interest, as promptly as possible, (c) no shares of
Common Stock shall be purchased with Participant Contributions after the
effective time of the suspension, and (e) all Matching Contributions that would
be paid to a Participant after the effective date of the suspension will be paid
to the Participant in cash by the Company, subject to applicable withholdings,
at such time as such Matching Contributions would have been paid, provided that
the service requirements provided in Paragraph 8 are met at the time of such
Matching Contribution.  If the Plan is terminated, each Participant shall be
entitled to receive as promptly as possible from the Company all payroll
deductions attributable to him or her which have not been used for purchase of
Common Stock pursuant to Paragraph 9 ("Account Balance"), and he or she shall be
entitled to the benefit of any future Matching Contributions with respect to
such deductions and all deductions for any past Offering Periods; provided that
such Participants meet the service requirements of paragraph 8, hereof; and
provided further that such Matching Contributions will be paid in cash to the
Participant, subject to all withholding taxes, and will not be used to purchase
shares of Common Stock.  In any event, this Plan shall terminate twenty (20)
years from the Effective Date.  In the event that the Company terminates the
Plan pursuant to this Paragraph 15, the Broker shall maintain or close the
Participant’s Brokerage Accounts in accordance with the procedures set forth in
Paragraph 16.  If there are any changes in the capitalization of the Company,
such as through mergers, consolidations, reorganizations, recapitalizations,
stock splits or stock dividends, appropriate adjustments will be made by the
Company in the number of shares of its Common Stock subject to purchase under
the Plan."
 
2.  
Except as otherwise provided herein, the Plan shall remain in full force and
effect until terminated.

 
IN WITNESS WHEREOF, the Board has adopted this Amendment as of February 25,
2010.
 